       Case 2:20-cv-00040-TBM-JCG Document 17 Filed 03/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

RICKY PORTIS                                                                       PETITIONER

v.                                                CIVIL ACTION NO. 2:20-cv-40-TBM-JCG

WARDEN JESSIE WILLIAMS                                                            RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION
               AND GRANTING RESPONDENT’S MOTION TO DISMISS

       This matter is before the Court on submission of the Report and Recommendation [14]

entered by United States Magistrate Judge John C. Gargiulo on December 7, 2020. The

Respondent filed a Motion to Dismiss [8] alleging that the Petition [1] for Writ of Habeas Corpus

is barred by the one-year statute of limitations in 28 U.S.C. § 2244(d). The Petitioner filed his

Response [11] to Respondent’s Motion to Dismiss arguing that he is entitled to equitable tolling

and, therefore, the one-year statute of limitations did not begin to run until January 20, 2020.

       After considering the submissions of the parties, the record, and relevant legal authority,

Judge Gargiulo concluded that the Petition [1] is barred by the one-year statute of limitations set

forth in 28 U.S.C. § 2244(d). Judge Gargiulo recommends that Respondent’s Motion to Dismiss

[8] be granted and that the Petition [1] for Writ of Habeas Corpus under 28 U.S.C. § 2254 be

denied. The Petitioner has not filed an objection to the Report and Recommendation, and the time

for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); Thomas v. Arn, 474 U.S. 140, 152,
       Case 2:20-cv-00040-TBM-JCG Document 17 Filed 03/22/21 Page 2 of 2




106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in enacting §

636(b)(1)(C), intended to require a district judge to review a magistrate’s report to which no

objections are filed.”). Having considered Judge Gargiulo’s Report and Recommendation, the

Court finds that it is neither clearly erroneous nor contrary to law.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [14] entered by United States Magistrate Judge John C. Gargiulo on December

7, 2020 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that the Respondent’s Motion to

Dismiss [8] is GRANTED and that the Petition [1] for Writ of Habeas Corpus under 28 U.S.C. §

2254 is DISMISSED WITH PREJUDICE.

       THIS, the 22nd day of March, 2021.


                                                         ____________________________
                                                         TAYLOR B. McNEEL
                                                         UNITED STATES DISTRICT JUDGE
